DETAILED ACTION
1.	Claims 1-4, 6 and 7 of U.S. Application 16/824192 filed on June 8, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Response to Arguments
4.	Applicant’s arguments, see pages 7-10, filed June 8, 2022, with respect to the amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Kinoshita et al (Kinoshita ‘376) (U.S. PGPub No. 20120237376) in which Kinoshita ‘376 teaches (see figs. 1A and 1B below) the amended claim 1 features of wherein the bolt (51) fastens the motor housing (12) to the inverter case (41, 42, 45, 46) in the axial direction (¶ 27 to ¶ 34), and the bolt (51) generates a fastening power so that the second peripheral wall (47) presses the sealing member (50) accommodated in the accommodation groove (see annotated fig. 1B below) in the axial direction (¶ 30 to ¶ 34) in order to seal and prevent electromagnetic noise from flowing into the inverter (Kinoshita ‘376; ¶ 6) (see below for complete rejection).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, lines 35-36, “the bolt generates a fastening power so that the second peripheral wall presses the sealing member accommodated in the accommodation groove in the axial direction.”  As can be seen from instant figure 2 below the second peripheral wall (5c) does not contact the sealing member (55) in the axial direction (see annotated fig. 2 below) and therefore cannot press the sealing member (55) in the axial direction since the second peripheral wall (5c) contacts and presses the sealing member (55) in the radial direction as can be seen from instant figure 2.  

    PNG
    media_image1.png
    469
    599
    media_image1.png
    Greyscale


Additionally on page 14, lines 13-14 of the instant specification (see excerpt below) explains that the configuration in figure 2 is designed to “prevents the sealing member 55 from being axially pressed by a fastening power of the bolts 43.”  This is in direction contradiction to the amended features of claim 1, lines 35-36, “the bolt generates a fastening power so that the second peripheral wall presses the sealing member accommodated in the accommodation groove in the axial direction.”  The amended features of claim 1 mentioned above is therefore new matter due to no prior disclosure of such features.

    PNG
    media_image2.png
    134
    655
    media_image2.png
    Greyscale

	
Claims 2-4, 6 and 7 are also rejected due to dependence on claim 1.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (Ichikawa) (WO 2018047342, see U.S. Patent Equivalent, US PGPub No. 20190207488 for English Translation) in view of Kinoshita et al (Kinoshita ‘376) (U.S. PGPub No. 20120237376).
Regarding claim 1, Ichikawa teaches (see fig. 4 below) an inverter (3) configured to control the motor (2) (¶ 15; ¶ 28 to ¶ 30); 
a motor housing (225) having a bottomed-cylindrical shape and accommodating the motor (2) (¶ 41); 
an inverter case (228) joined to an end portion of the motor housing (225) and 10accommodating the inverter (3) (¶ 41; ¶ 42; ¶ 28 to ¶ 30); 
a fastener (see annotated fig. 4 below) for fastening the inverter case (228) to the motor housing (225) in an axial direction of the motor housing (225) (¶ 41; ¶ 42); and 
a conductive member (26) through which the inverter (3) is electrically connected to the motor (2) (¶ 28; ¶ 43), 
wherein 15the inverter case (228) includes a case peripheral wall (see annotated fig. 3 below) that has a cylindrical shape and surrounds the inverter (3) and the end portion of the motor housing (225) (¶ 40 to ¶ 42; ¶ 47; ¶ 48; ¶ 28 to ¶ 32), 
the end portion of the motor housing (225) has an end face (see annotated fig. 4 below) that extends in a radial direction of the motor housing (225) and a peripheral surface (see annotated fig. 4 below) that extends in the axial direction of the motor housing (225) and is connected to the end face, wherein the 20conductive member (26) is disposed on the end face (¶ 41 to ¶ 43; ¶ 47; ¶ 28 to ¶ 30), 
a sealing member (52a) has a ring shape and is disposed between the peripheral surface (see annotated fig. 4 below) and the case peripheral wall (see annotated fig. 4 below) (¶ 48), 
25the sealing member (52a) is held by the peripheral surface (see annotated fig. 4 below) and the case peripheral wall (see annotated fig. 4 below) in a radial direction of the sealing member (52a) to seal a space in which the conductive member (26) is disposed (¶ 48; ¶ 28; ¶ 43),
wherein the inverter case (228) includes an inverter bottom wall (see annotated fig. 4 above) that extends in the radial direction of the motor housing (225), is connected to the case peripheral wall (see annotated fig. 4 above), and faces the end face (see annotated fig. 4 above) in the axial direction, the case peripheral wall (see annotated fig. 4 above) includes a first peripheral wall (see annotated fig. 4 above) that surrounds the inverter (3) and a second peripheral wall (see annotated fig. 4 above) that surrounds the end portion and 15cooperates with the peripheral surface (see annotated fig. 4 above) to hold the sealing member (52a), and the second peripheral wall (see annotated fig. 4 above) is located opposite to the first peripheral wall (see annotated fig. 4 above) in the axial direction with the inverter bottom wall (see annotated fig. 4 above) disposed between the first peripheral wall (see annotated fig. 4 above) and the second peripheral wall (see annotated fig. 4 above) (¶ 40 to ¶ 42; ¶ 47; ¶ 48; ¶ 28 to ¶ 32).


    PNG
    media_image3.png
    660
    695
    media_image3.png
    Greyscale

Ichikawa does not explicitly teach an electric compressor comprising: a compression part configured to compress fluid; 5a motor configured to drive the compression part; and the fastener is a bolt screwed into the end face of the end portion, an accommodation groove for accommodating the sealing member is recessed in the peripheral surface, and wherein the bolt fastens the motor housing to the inverter case in the axial direction, and the bolt generates a fastening power so that the second peripheral wall presses the sealing member accommodated in the accommodation groove in the axial direction.
However, Kinoshita ‘376 teaches (see figs. 1A and 1B below) an electric compressor (title, Abstract) comprising: 
a compression part (15) configured to compress fluid (¶ 20); 
5a motor (16) configured to drive the compression part (15) (¶ 20); and 
the fastener is a bolt (51) screwed into the end face of the end portion (12a), 
an accommodation groove (see annotated fig. 1B below) for accommodating the sealing member (50) is recessed in the peripheral surface (12f), and wherein the bolt (51) fastens the motor housing (12) to the inverter case (41, 42, 45, 46) in the axial direction (¶ 27 to ¶ 34), and 
the bolt (51) generates a fastening power so that the second peripheral wall (47) presses the sealing member (50) accommodated in the accommodation groove (see annotated fig. 1B below) in the axial direction (¶ 30 to ¶ 34) in order to seal and prevent electromagnetic noise from flowing into the inverter (Kinoshita ‘376; ¶ 6).

    PNG
    media_image4.png
    843
    673
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ichikawa and provide an electric compressor comprising: a compression part configured to compress fluid; 5a motor configured to drive the compression part; and the fastener is a bolt screwed into the end face of the end portion, an accommodation groove for accommodating the sealing member is recessed in the peripheral surface, and wherein the bolt fastens the motor housing to the inverter case in the axial direction, and the bolt generates a fastening power so that the second peripheral wall presses the sealing member accommodated in the accommodation groove in the axial direction as taught by Kinoshita ‘376 in order to seal and prevent electromagnetic noise from flowing into the inverter (Kinoshita ‘376; ¶ 6).
Regarding claim 3/1, Ichikawa in view of Kinoshita ‘376 teaches the device of claim 1, Ichikawa further teaches (see fig. 4 above) the sealing member (52a) has a rectangular shape in a radial-sectional view of the sealing member (52a) (fig. 4; ¶ 48).
9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Kinoshita and Taniguchi as applied to claim 1 above, and further in view Lee et al (KR 20030008027, see applicant provided English Machine Translation).
Regarding claim 2/1, Ichikawa in view Kinoshita ‘376 teaches the device of claim 1 but does not explicitly teach the sealing 30member has a plurality of raised portions in a form of a plurality of lines on each of an outer peripheral surface of the sealing member and an inner peripheral surface of the sealing member, and the raised portions each have a ring shape.
However, Lee teaches (see fig. 2 below) the sealing 30member (20) has a plurality of raised portions (27, 28) in a form of a plurality of lines on each of an outer peripheral surface of the sealing member (20) and an inner peripheral surface of the sealing member (20), and the raised portions (27, 28) each have a ring shape (¶ 26 to ¶ 31) in order to improve sealing performance by improving contact with the sealing groove and thereby provide improved performance in preventing leaks and noise exposure (Lee, ¶ 22 to ¶ 24; ¶ 19).

    PNG
    media_image5.png
    457
    519
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ichikawa in view of Kinoshita ‘376 and provide the sealing 30member has a plurality of raised portions in a form of a plurality of lines on each of an outer peripheral surface of the sealing member and an inner peripheral surface of the sealing member, and the raised portions each have a ring shape as taught by Lee in order to improve sealing performance by improving contact with the sealing groove and thereby provide improved performance in preventing leaks and noise exposure (Lee, ¶ 22 to ¶ 24; ¶ 19).
10.	Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Kinoshita ‘376 (U.S. PGPub No. 20120237376) as applied to claim 1 above, and further in view of Taniguchi et al (Taniguchi) (U.S. PGPub No. 20160065027)
Regarding claim 4/1, Ichikawa in view of Kinoshita ‘376 teaches the device of claim 1 but does not explicitly teach the case peripheral wall covers a whole of the accommodation groove.
However, Taniguchi teaches (see fig. 7 below) the case peripheral wall (see annotated fig. 7 above) covers a whole of the accommodation groove (see annotated fig. 7 below) (¶ 90 to ¶ 93) in order to provide an improved leak tight seal for the electronics housing (Taniguchi, ¶ 92 to ¶ 93). 

    PNG
    media_image6.png
    728
    774
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ichikawa in view of Kinoshita ‘376 and provide the case peripheral wall covers a whole of the accommodation groove as taught by Taniguchi in order to provide an improved leak tight seal for the electronics housing (Taniguchi, ¶ 92 to ¶ 93).
Regarding claim 6/1, Ichikawa in view of Kinoshita ‘376 teaches the device of claim 1, Ichikawa further teaches (see fig. 4 above) the peripheral surface (see annotated fig. 4 above) and the second peripheral wall (see annotated fig. 4 above) each have a cylindrical shape (fig. 3; ¶ 40 to ¶ 42; ¶ 47; ¶ 48; ¶ 28 to ¶ 32), and 
Ichikawa in view of Kinoshita ‘376 do not explicitly teach the sealing member and the accommodation groove each have a circular ring shape.
However, Taniguchi teaches (see fig. 7 above) the sealing member (93) and the accommodation groove (see annotated fig. 7 above) each have a circular ring shape (¶ 52; ¶ 90 to ¶ 93) in order to provide an improved leak tight seal for the electronics housing (Taniguchi, ¶ 92 to ¶ 93). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ichikawa in view of Kinoshita ‘376 and provide the sealing member and the accommodation groove each have a circular ring shape as taught by Taniguchi in order to provide an improved leak tight seal for the electronics housing (Taniguchi, ¶ 92 to ¶ 93).
Regarding claim 7/6/1, Ichikawa in view of Kinoshita ‘376 and Taniguchi teaches the device of claim 6, Ichikawa further teaches (see fig. 4 above) the first peripheral wall (see annotated fig. 4 above) has a cylindrical shape wherein the first peripheral wall (see annotated fig. 4 above) has a diameter equal to a diameter of the cylindrical second peripheral wall (see annotated fig. 4 above) and is coaxial with the second peripheral wall (see annotated fig. 4 above) (fig. 3; ¶ 40 to ¶ 42; ¶ 47; ¶ 48; ¶ 28 to ¶ 32).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834